Exhibit 10.8

CHANGE IN CONTROL AGREEMENT BY AND BETWEEN

HERITAGE BANK AND GREGORY D. PATJENS

HERITAGE BANK

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT is made and entered into as of September 7,
2012, by and between HERITAGE BANK and Gregory D. Patjens. As used in this
Agreement, capitalized terms have the meanings set forth in Section 19.

RECITALS

A. Executive is currently employed by the Company.

B. The Company is a wholly-owned subsidiary of Parent.

C. The Company desires to continue to employ Executive as an employee of the
Company and Executive is willing to continue such employment.

D. The Company recognizes that circumstances may arise in which a change in
control of Parent, through acquisition or otherwise, may occur thereby causing
uncertainty of employment without regard to the competence or past contributions
of Executive, which uncertainty may result in the loss of valuable services of
Executive, and the Parties wish to provide reasonable security to Executive
against changes in the employment relationship in the event of any such change
in control.

AGREEMENT

In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:

1. Term. The term of this Agreement shall commence on the Effective Date and
shall continue through June 30, 2014 (the “Term”). This Agreement shall
automatically extend for additional 12-month periods, unless terminated by the
Company, effective as of the last day of the then current Term by written notice
to that effect delivered not fewer than 90 days prior to the last day of the
then current Term. Notwithstanding any provision of this Agreement to the
contrary, if a Change in Control occurs during the Term, this Agreement shall
remain in effect for the two-year period immediately following the Change in
Control and shall then terminate.

2. Payment of Severance Amount. If Executive’s employment is subject to a
Termination within the Covered Period, then the Company shall provide Executive
the following benefits:

(a) On the first regularly scheduled payroll date following the 45th day
following the Termination Date, Executive shall commence receiving the
applicable Severance Amount (less any amount described in Section 2(b)), with
such amount to be paid in substantially equal installments in accordance with
the then-current normal payroll practices of the Company over the 12-month
period following the Termination Date (the “Payment



--------------------------------------------------------------------------------

Period”). The payment of any Severance Amount pursuant to this Agreement
supersedes and replaces any other benefit to which Executive may have been
entitled pursuant to any other severance benefit program maintained by the
Company or any Affiliate at the time of Executive’s Termination; provided,
however, that payment of any Severance Amount hereunder shall not have any
effect on any restrictive covenants to which Executive is or may be subject
pursuant to any other program maintained by, or agreement entered into with, the
Company or any Affiliate.

(b) To the extent any portion of the Severance Amount exceeds the “safe harbor”
amount described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A),
Executive shall receive such portion of the applicable Severance Amount that
exceeds the “safe harbor” amount in a single lump sum payment payable on the
45th day following the Termination Date.

(c) Within 30 days following the Termination Date, the Company shall pay
Executive a lump sum payment in an amount equal to the sum of all amounts earned
or accrued through the Termination Date, including any annual salary, bonus,
vacation pay, which has accrued but has not been paid or used.

(d) Executive’s rights following a Termination with respect to any benefits,
incentives, or awards provided to Executive pursuant to the terms of any plan,
program, or arrangement sponsored or maintained by the Company or any Affiliate,
whether tax-qualified or not, which are not specifically addressed herein, shall
be subject to the terms of such plan, program, or arrangement and this Agreement
shall have no effect upon such terms except as specifically provided herein.

(e) It is the intention of the Parties that no portion of any payment under this
Agreement, or payments to or for the benefit of Executive under any other
agreement or plan, be deemed to be an Excess Parachute Payment. The present
value of payments to or for the benefit of Executive in the nature of
compensation, receipt of which is contingent on a Change in Control, and to
which Code Section 280G applies (in the aggregate “Total Payments”) shall not
exceed an amount equal to $1.00 less than the maximum amount that the Company
may pay without loss of deduction under Code Section 280G(a). Present value for
purposes of this Section 2(e) shall be calculated in accordance with Code
Section 280G(d)(4). Within 90 days following the earlier of the giving of the
notice of termination or the giving of notice by the Company to Executive of its
belief that there is a payment or benefit due to Executive that will result in
an Excess Parachute Payment, Executive and the Company, at the Company’s
expense, shall obtain the opinion of such legal counsel and certified public
accountants as Executive may choose (notwithstanding the fact that such persons
have acted or may also be acting as the legal counsel or certified public
accountants for the Company), which opinions need not be unqualified, which set
forth (i) the amount of the includable compensation of Executive for the base
period, as determined under Code Section 280G, (ii) the present value of Total
Payments, and (iii) the amount and present value of any Excess Parachute
Payments. If such opinions determine that there would be an Excess Parachute
Payment, the payment hereunder or any other payment determined by such counsel
to be includable in Total Payments shall be modified, reduced, or eliminated as
specified by Executive in writing delivered to the Company within 60 days of
Executive’s receipt of such opinions or, if Executive fails to so notify the
Company, then as the Company shall reasonably determine, so that under the bases
of calculation set forth in

 

2



--------------------------------------------------------------------------------

such opinions there will be no Excess Parachute Payment; provided, however, that
any such specification by Executive or the Company shall not be effective where
it would result in an imposition of any additional income tax under Code
Section 409A. The provisions of this Section 2(e), including the calculations,
notices, and opinions provided for herein shall be based upon the conclusive
presumption that (A) the compensation provided for in this Agreement and (B) any
other compensation earned by Executive pursuant to the Company’s programs that
would have been provided in any event are reasonable compensation for services
rendered, even though the timing of such payment is triggered by the Change in
Control; provided, however, that if such legal counsel so requests in connection
with the opinion required by this Section 2(e), Executive and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by Executive.

3. Medical and Dental Benefits. If Executive’s employment is subject to a
Termination within the Covered Period, then to the extent that Executive or any
of Executive’s dependents may be covered under the terms of any medical or
dental plans of the Company (or an Affiliate) for active employees immediately
prior to the Termination Date, then, provided Executive is eligible for and
elects coverage under the health care continuation rules of COBRA, Company shall
provide Executive and those dependents with coverage equivalent to the coverage
in effect immediately prior to the Termination. For a period of 12 months,
Executive shall be required to pay the same amount as Executive would pay if
Executive continued in employment with the Company during such period and
thereafter Executive shall be responsible for the full cost of such continued
coverage; provided, however, that such coverage shall be provided only to the
extent that it does not result in any additional tax or other penalty being
imposed on the Company or an Affiliate or violate any nondiscrimination
requirements then applicable with respect to the applicable plans. The coverages
under this Section 3 may be procured directly by the Company (or an Affiliate,
if appropriate) apart from, and outside of the terms of the respective plans,
provided that Executive and Executive’s dependents comply with all of the terms
of the substitute medical or dental plans, and provided, further, that the cost
to the Company and its Affiliates shall not exceed the cost for continued COBRA
coverage under the Company’s (or an Affiliate’s) plans, as set forth in the
immediately preceding sentence. In the event Executive or any of Executive’s
dependents is or becomes eligible for coverage under the terms of any other
medical and/or dental plan of a subsequent employer with plan benefits that are
comparable to Company (or Affiliate) plan benefits, the Company’s and its
Affiliates’ obligations under this Section 3 shall cease with respect to the
eligible Executive and/or dependent. Executive and Executive’s dependents must
notify the Company of any subsequent employment and provide information
regarding medical and/or dental coverage available.

4. Release. Notwithstanding any provision of this Agreement to the contrary, no
benefits owed to Executive under Section 2(a), Section 2(b), or Section 3 shall
be provided to Executive unless Executive executes (without subsequent
revocation) and delivers to the Company a Release within 21 days (or such longer
period to the extent required by applicable law) following the Termination Date.

5. Restrictive Covenants. Executive acknowledges that Executive has been and
will continue to be provided intimate knowledge of the business practices, trade
secrets, and

 

3



--------------------------------------------------------------------------------

other confidential and proprietary information of the Company and its Affiliates
(including the Confidential Information), which, if exploited by Executive,
would seriously, adversely, and irreparably affect the interests of the Company
and its Affiliates and the ability of each to continue its business.

(a) Confidential Information. Executive acknowledges that, during the course of
Executive’s employment with the Company, Executive may produce and have access
to Confidential Information. Executive shall not directly or indirectly use,
disclose, copy, or make lists of Confidential Information for the benefit of
anyone other than the Company, either during or after Executive’s employment
with the Company, except to the extent that such information is or thereafter
becomes lawfully available from public sources, or such disclosure is authorized
in writing by the Company, required by law, or otherwise as reasonably necessary
or appropriate in connection with the performance by Executive of Executive’s
duties hereunder. If Executive receives a subpoena or other court order or is
otherwise required by law to provide information to a governmental authority or
other person concerning the activities of the Company or its Affiliates, or
Executive’s activities in connection with the business of the Company or its
Affiliates, Executive shall immediately notify the Company of such subpoena,
court order, or other requirement and deliver forthwith to the Company a copy
thereof and any attachments and non-privileged correspondence related thereto.
Executive shall take reasonable precautions to protect against the inadvertent
disclosure of Confidential Information. Executive shall abide by the Company’s
and its Affiliates’ policies, as in effect from time to time, respecting
avoidance of interests conflicting with those of the Company and its Affiliates.
In this regard, Executive shall not directly or indirectly render services to
any person or entity where Executive’s service would involve the use or
disclosure of Confidential Information. Executive shall not use any Confidential
Information to guide Executive in searching publications or other publicly
available information, selecting a series of items of knowledge from unconnected
sources, and fitting them together to claim that Executive did not violate any
terms set forth in this Agreement.

(b) Documents and Property.

(i) All records, files, documents, and other materials or copies thereof
relating to the business of the Company or its Affiliates that Executive
prepares, receives, or uses, shall be and remain the sole property of the
Company and, other than in connection with the performance by Executive of
Executive’s duties hereunder, shall not be removed from the premises of the
Company or its Affiliates without the Company’s prior written consent, and shall
be immediately returned to the Company upon Executive’s termination of
employment for any reason, together with all copies (including copies or
recordings in electronic form), abstracts, notes, or reproductions of any kind
made from or about the records, files, documents, or other materials. Executive
shall disclose to the Company all computer and internet user identifications and
passwords used by Executive in the course of Executive’s performance of
Executive’s duties to the Company or necessary for accessing information on the
Company’s or its Affiliates’ computer systems upon Executive’s termination of
employment for any reason.

(ii) Executive acknowledges that Executive’s access to and permission to use the
Company’s and its Affiliates’ computer systems, networks, and equipment, and all
Company and Affiliate information contained therein, is restricted to legitimate
business purposes

 

4



--------------------------------------------------------------------------------

on behalf of the Company. Any other access to or use of such systems, network,
equipment, and information is without authorization and is prohibited. The
restrictions contained in this paragraph extend to any personal computers or
other electronic devices of Executive that are used for business purposes
relating to the Company or its Affiliates (including smart phones, PDAs, digital
tablets, or other portable electric devices). Executive shall not transfer any
Company or Affiliate information to any personal computer or other electronic
device that is not otherwise used for any business purpose relating to the
Company or an Affiliate. Upon the termination of Executive’s employment with the
Company for any reason, Executive’s authorization to access and permission to
use the Company’s and its Affiliates’ computer systems, networks, and equipment,
and any Company and Affiliate information contained therein, shall cease.

(c) Non-Competition and Non-Solicitation. The primary service area of the
Company’s business in which Executive will actively participate extends
separately to the Restricted Area. Therefore, as an essential ingredient of and
in consideration of this Agreement and Executive’s employment with the Company,
Executive shall not, during Executive’s employment with the Company or during
the Restricted Period, directly or indirectly do any of the following (all of
which are collectively referred to in this Agreement as the “Restrictive
Covenant”):

(i) Within the Restricted Area, engage or invest in, own, manage, operate,
finance, control, participate in the ownership, management, operation, or
control of, be employed by, associated with, or in any manner connected with,
serve as a director, officer, or consultant to, lend Executive’s name or any
similar name to, lend Executive’s credit to, or render services or advice to,
any person, firm, partnership, corporation, or trust that owns, operates, or is
in the process of forming a Competitor with an office located, or to be located
at an address identified in a filing with any regulatory authority, within the
Restricted Area; provided, however, that the ownership by Executive of shares of
the capital stock of any institution, which shares are listed on a securities
exchange and that do not represent more than 1% of the institution’s outstanding
capital stock, shall not violate any terms of this Agreement.

(ii) (A) Induce or attempt to induce any employee of the Company or its
Affiliates to leave the employ of the Company or its Affiliates; (B) in any way
interfere with the relationship between the Company or its Affiliates and any
employee of the Company or its Affiliates; or (C) induce or attempt to induce
any customer, supplier, licensee, or other business relation of the Company or
its Affiliates to cease doing business with the Company or its Affiliates or in
any way interfere with the relationship between the Company or its Affiliates
and their respective customers, suppliers, licensees, or other business
relations.

(iii) Solicit the business of any person or entity known to Executive to be a
customer of the Company or its Affiliates, where Executive, or any person
reporting to Executive, had accessed Confidential Information of, had an ongoing
business relationship with, or had made Substantial Business Efforts with
respect to, such person or entity, with respect to products, activities, or
services that compete in whole or in part with the products, activities, or
services of the Company or its Affiliates.

(iv) Serve as the agent, broker, or representative of, or otherwise assist, any
person or entity in obtaining services or products from any Competitor within
the Restricted Area, with respect to products, activities, or services that
compete in whole or in part with the products, activities, or services of the
Company or its Affiliates.

 

5



--------------------------------------------------------------------------------

(v) Within the Restricted Area, accept employment, provide services to, or act
in any other such capacity for or with any Competitor, if in such employment or
capacity Executive would, because of Executive’s knowledge of the Company’s
Confidential Information or trade secrets, inevitably use and/or disclose
Company’s Confidential Information or trade secrets in Executive’s work or
service for such Competitor.

Notwithstanding any provision of this Agreement to the contrary, in the event
Executive’s employment terminates, for any reason, prior to a Covered Period,
the above subsections (i), (iv), and (v) of the Restrictive Covenants shall not
apply.

(d) Works Made for Hire Provisions. The Parties acknowledge that all work
performed by Executive for the Company or its Affiliates shall be deemed a work
made for hire. The Company shall at all times own and have exclusive right,
title, and interest in and to all Confidential Information and Inventions, and
the Company shall retain the exclusive right to license, sell, transfer, and
otherwise use and dispose of the same. All enhancements of the technology of the
Company or its Affiliates that are developed by Executive shall be the exclusive
property of the Company. Executive hereby assigns to the Company any right,
title, and interest in and to all Inventions that Executive may have, by law or
equity, without additional consideration of any kind whatsoever from the Company
or its Affiliates. Executive shall execute and deliver any instruments or
documents and do all other things (including the giving of testimony) requested
by the Company (both during and after the termination of Executive’s employment
with the Company) in order to vest more fully in the Company or its Affiliates
all ownership rights in the Inventions (including obtaining patent, copyright,
or trademark protection therefore in the United States and/or foreign
countries). To the extent required by applicable state statute, this paragraph
shall not apply to an Invention for which no equipment, supplies, facility, or
trade secret information of the Company or its Affiliates was used and that was
developed entirely on Executive’s own time, unless the Invention (i) relates to
the business of the Company or an Affiliate or to the Company’s or an
Affiliate’s actual or demonstrably anticipated research or development or
(ii) results from any work performed by Executive for the Company or an
Affiliate.

(e) Remedies for Breach of Restrictive Covenants. Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained in this Section 5 are reasonable with respect to their duration,
geographical area, and scope. Executive further acknowledges that the
restrictions contained in this Section 5 are reasonable and necessary for the
protection of the legitimate business interests of the Company and its
Affiliates, that they create no undue hardships, that any violation of these
restrictions would cause substantial injury to the Company and its Affiliates
and such interests, and that such restrictions were a material inducement to the
Company to enter into this Agreement. In the event of any violation or
threatened violation of the restrictions contained in this Section 5, the
Company and the Affiliates, in addition to and not in limitation of, any other
rights, remedies, or damages available under this Agreement or otherwise at law
or in equity, (i) shall be entitled to preliminary and permanent injunctive
relief to prevent or restrain any such violation by Executive and all persons

 

6



--------------------------------------------------------------------------------

directly or indirectly acting for or with Executive, as the case may be, without
any requirement that the Company or an Affiliate post bond and (ii) shall be
relieved of any obligation to pay or provide any amounts or benefits pursuant to
this Agreement. If Executive violates the Restrictive Covenant and the Company
brings legal action for injunctive or other relief, the Company shall not, as a
result of the time involved in obtaining such relief, be deprived of the benefit
of the full period of the Restrictive Covenant; accordingly, the Restrictive
Covenant shall be deemed to have the duration specified herein computed from the
date the relief is granted but reduced by the time between the period when the
Restricted Period began to run and the date of the first violation of the
Restrictive Covenant by Executive.

(f) Other Agreements. In the event of the existence of another agreement between
the Parties that (i) is in effect during the Restricted Period, and
(ii) contains restrictive covenants that conflict with any of the provisions of
Section 5, then the more restrictive of such provisions from the two agreements
shall control for the period during which both agreements would otherwise be in
effect.

6. Regulatory Suspension and Termination; Clawback.

(a) If Executive is suspended or temporarily prohibited from participating in
the conduct of the affairs of the Company or an Affiliate by a notice served
under Section 8(e) or 8(g) of the FDIA, or pursuant to Section 30.12.040 of the
Revised Code of Washington, all obligations of the Company under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings; if the charges in such notice are dismissed, the Company may in its
discretion (A) pay Executive all or part of the compensation withheld while its
obligations under this Agreement were suspended and (B) reinstate in whole or in
part any of its obligations that were suspended, all in accordance with Code
Section 409A.

(b) If Executive is removed or permanently prohibited from participating in the
conduct of the affairs of the Company or an Affiliate by an order issued under
Section 8(e) or 8(g) of the FDIA, or pursuant to Section 30.12.040 of the
Revised Code of Washington, all obligations of the Company under this Agreement
shall terminate as of the effective date of the order, provided that this
Section 6(a) shall not affect any vested rights of the Parties.

(c) If the Company is in default as defined in Section 3(x) of the FDIA, all
obligations of the Company under this Agreement shall terminate as of the date
of default, provided that this Section 6(a) shall not affect any vested rights
of the Parties.

(d) All obligations of the Company under this Agreement shall be terminated,
except to the extent determined by the FDIC that continuation of this Agreement
is necessary for the continued operation of the institution, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Company under the authority contained in Section 13(c) of the FDIA, or when the
Company is determined by the FDIC to be in an unsafe or unsound condition,
provided that this Section 6(a) shall not affect any vested rights of the
Parties.

(e) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the FDIA.

 

7



--------------------------------------------------------------------------------

(f) Notwithstanding any provision of this Agreement to the contrary, if any
Severance Restrictions require the recapture or “clawback” of any Severance
Amount paid to Executive under this Agreement, Executive shall repay to the
Company the aggregate amount of any such payments, with such repayment to occur
no later than 30 days following Executive’s receipt of a written notice from the
Company indicating that payments received by Executive under this Agreement are
subject to recapture or clawback pursuant to the Severance Restrictions.

7. Notices. Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to the Company, Heritage Financial Corporation; Attention: Director of Human
Resources; 201 Fifth Avenue S.W.; Olympia, Washington 98501; and if to
Executive, to Executive’s most recent address in the Company’s records; or, in
each respective case, to such other address as either Party may furnish to the
other in writing, except that notices of changes of address shall be effective
only upon receipt.

8. Applicable Law. All questions concerning the construction, validity, and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of
Washington applicable to agreements made and wholly to be performed in such
state without regard to conflicts of law provisions of any jurisdiction.

9. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements, and arrangements with respect thereto,
whether written or oral. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect. The various covenants and provisions of
this Agreement are intended to be severable and to constitute independent and
distinct binding obligations. Without limiting the generality of the foregoing,
if the scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law, and such scope may be judicially modified accordingly.

10. Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation, or ruling.

11. Not an Employment Agreement. Nothing in this Agreement shall give Executive
any rights (or impose any obligations) to continued employment by the Company or
any Affiliate.

12. No Assignment. Executive’s rights to receive benefits under this Agreement
shall not be assignable or transferable whether by pledge, creation of a
security interest, or otherwise, other than a transfer by will or by the laws of
descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 12, the Company and its Affiliates

 

8



--------------------------------------------------------------------------------

shall have no liability to pay any amount so attempted to be assigned or
transferred. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.

13. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns.

14. Legal Fees. In the event that either Party commences mediation, arbitration,
or litigation to enforce or protect such Party’s rights in accordance with and
under this Agreement, the prevailing Party in any such action shall be entitled
to recover reasonable attorneys’ fees and costs (including the costs of experts,
evidence, and counsel) and other costs relating to such action, in addition to
all other entitled relief, including damages and injunctive relief.

15. Amendment. This Agreement may not be amended or modified except by written
agreement signed by the Parties.

16. Code Section 409A.

(a) To the extent any provision of this Agreement or action by the Company would
subject Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of Executive’s termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A.
For purposes of Code Section 409A, all installment payments of deferred
compensation made hereunder, or pursuant to another plan or arrangement, shall
be deemed to be separate payments. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv). This Agreement may be amended to
the extent necessary (including retroactively) by the Company to avoid the
application of taxes or interest under Code Section 409A, while maintaining to
the maximum extent practicable the original intent of this Agreement. This
Section 16 shall not be construed as a guarantee of any particular tax effect
for Executive’s benefits under this Agreement and the Company does not guarantee
that any such benefits will satisfy the provisions of Code Section 409A.

(b) Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six-month delay following the Termination Date; and all delayed payments shall
be accumulated and paid in a lump-sum payment as of the first day of the seventh
month following the Termination Date (or, if earlier, as of Executive’s death),
with all such delayed payments being credited with interest (compounded monthly)
for this period of delay equal to the prime rate in effect on the first day of
such six-month period (based on the prime rate as reflected in the Wall Street
Journal). Any portion of

 

9



--------------------------------------------------------------------------------

the benefits hereunder that were not otherwise due to be paid during the
six-month period following the Termination Date shall be paid to Executive in
accordance with the payment schedule established herein.

17. Deferral of Nondeductible Compensation. If Executive’s aggregate
compensation (including benefits that are deemed remuneration for purposes of
Code Section 162(m)) from the Company and the Affiliates for any calendar year
exceeds the maximum amount of compensation deductible by the Company or any
Affiliate in any calendar year under Code Section 162(m) (for purposes of this
paragraph, the “maximum allowable amount”), then any such amount in excess of
the maximum allowable amount shall be mandatorily deferred with interest thereon
at 4% per annum to a calendar year such that the amount to be paid to Executive
in such calendar year, including deferred amounts and interest thereon, does not
exceed the maximum allowable amount. Subject to the foregoing, deferred amounts,
including interest thereon, shall be payable at the earliest time permissible,
in accordance with Code Section 409A.

18. Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute shall refer to the statute and any amendments
and any successor statutes, and to all regulations promulgated under or
implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until,” and “ending on” (and the like)
mean “to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes,” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation,” and “including, without limitation,” (and the
like) respectively; (f) all references to preambles, recitals, sections, and
exhibits are to preambles, recitals, sections, and exhibits in or to this
Agreement; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
(and the like) refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions, or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections, and exhibits appearing
in or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions and (k) all accounting terms not specifically defined herein shall be
construed in accordance with GAAP. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
together shall constitute one (1) and the same Agreement.

19. Definitions. As used in this Agreement, the terms defined in this Section 19
have the meanings set forth below.

(a) “1934 Act” means the Securities Exchange Act of 1934.

 

10



--------------------------------------------------------------------------------

(b) “Affiliate” means each Business Entity that, directly or indirectly, is
controlled by, controls, or is under common control with, the Company, where
“control” means (i) the ownership of 51% or more of the Voting Securities or
other voting or equity interests of any Business Entity, or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Business Entity.

(c) “Agreement” means this Change in Control Agreement, made and entered into as
of the Effective Date, by and between the Parties.

(d) “Base Compensation” means the amount equal to the greater of Executive’s
then-current annual salary or Executive’s annual salary as of the date one day
prior to a Change in Control.

(e) “Board” means the Board of Directors of the Company.

(f) “Business Entity” means any corporation, partnership, limited liability
company, joint venture, association, partnership, business trust or other
business entity.

(g) “Change in Control” means the first to occur of the following:

(i) The acquisition in one or more transactions by any “person” (for purposes of
this definition, as such term is used for purposes of Section 13(d) or 14(d) of
the 1934 Act) of “beneficial ownership” (for purposes of this definition, within
the meaning of Rule 13d-3 promulgated under the 1934 Act) of 50% or more of the
combined voting power of Parent’s then outstanding Voting Securities; provided,
however, that for purposes of this definition, the Voting Securities acquired
directly from Parent by any person shall be excluded from the determination of
such person’s beneficial ownership of Voting Securities (but such Voting
Securities shall be included in the calculation of the total number of Voting
Securities then outstanding); or

(ii) During any 12-month period, the individuals who are members of the
Incumbent Board cease for any reason to constitute more than 50% of Parent
Board; provided, however, that if the election, or nomination for election by
Parent’s shareholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than Parent Board; or

(iii) The consummation of a merger or consolidation involving Parent if Parent’s
shareholders immediately before such merger or consolidation do not own,
directly or indirectly immediately following such merger or consolidation, more
than 50% of the combined voting power of the outstanding voting securities of
the corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the Voting Securities immediately before
such merger or consolidation; or

 

11



--------------------------------------------------------------------------------

(iv) The consummation of a complete liquidation or dissolution of Parent or an
agreement for the sale or other disposition of all or substantially all of the
assets of Parent; or

(v) Acceptance by Parent’s shareholders of shares in a share exchange if
Parent’s shareholders immediately before such share exchange do not own,
directly or indirectly immediately following such share exchange, more than 50%
of the combined voting power of the outstanding voting securities of the
corporation resulting from such share exchange in substantially the same
proportion as their ownership of the Voting Securities outstanding immediately
before such share exchange.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because 50% or more of the then outstanding Voting Securities is acquired
by (A) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by Parent or any of its Affiliates, or (B) any
corporation that, immediately prior to such acquisition, is owned directly or
indirectly by Parent’s shareholders in the same proportion as their ownership of
stock in Parent immediately prior to such acquisition.

Moreover, notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person (the “Subject Person”) acquires beneficial
ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by Parent that, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares beneficially owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by Parent, and after such share acquisition by
Parent, the Subject Person becomes the beneficial owner of any additional Voting
Securities that increases the percentage of the then outstanding Voting
Securities beneficially owned by the Subject Person, then a Change in Control
shall be deemed to have occurred.

Notwithstanding anything in this Change in Control definition to the contrary,
in the event that any amount or benefit under this Agreement constitutes
deferred compensation and the settlement of or distribution of such amount or
benefit is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the event constituting the Change in Control
also constituting a “change in control event” under Code Section 409A.

(h) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

(i) “Code” means the Internal Revenue Code of 1986.

(j) “Company” means Heritage Bank.

(k) “Competitor” means a bank, savings bank, savings and loan association,
credit union, or similar financial institution.

(l) “Confidential Information” means confidential or proprietary, non-public
information concerning the Company or its Affiliates, including research,
development, designs, formulae, processes, specifications, technologies,
marketing materials, financial and

 

12



--------------------------------------------------------------------------------

other information concerning customers and prospective customers, customer
lists, records, data, computer programs, source codes, object codes, database
structures, trade secrets, proprietary business information, pricing and
profitability information and policies, strategic planning, commitments, plans,
procedures, litigation, pending litigation, and other information not generally
available to the public.

(m) “Covered Period” means the period beginning on the date of a Change in
Control and ending on the date that is 24 months after the Change in Control.

(n) “Disability” means that (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) Executive is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident or health plan covering
employees of the Company.

(o) “Effective Date” means September 7, 2012.

(p) “Excess Parachute Payment” has the meaning set forth in Code Section 280G.

(q) “Executive” means Gregory J. Patjens.

(r) “FDIA” means the Federal Deposit Insurance Act.

(s) “FDIC” means the Federal Deposit Insurance Corporation.

(t) “Good Reason” means the occurrence of any one of the following events,
unless Executive agrees in writing that such event shall not constitute Good
Reason:

(i) Executive is not reelected or is removed from the positions with the Company
that Executive holds as of the Effective Date, other than as a result of
Executive’s election or appointment to positions of equal or superior scope and
responsibility; provided, however, that any such failure to reelect or removal
must also constitute a “material diminution” in Executive’s authority, duties,
or responsibilities for purposes of Code Section 409A;

(ii) The Company fails to vest Executive with the powers, authority, and support
services of the positions with the Company that Executive holds as of the
Effective Date; provided, however, that any such failure on the part of the
Company must also constitute a “material diminution” in Executive’s authority,
duties, or responsibilities for purposes of Code Section 409A;

(iii) The Company changes the primary employment location of Executive to a
place that is more than 35 miles from Executive’s primary employment location as
of the Effective Date; or

 

13



--------------------------------------------------------------------------------

(iv) The Company otherwise commits a material breach of its obligations under
this Agreement.

Notwithstanding any provision of this Good Reason definition to the contrary,
(A) prior to Executive’s Termination for Good Reason, Executive must give the
Company written notice of the existence of any condition set forth in a clause
immediately above within 90 days of its initial existence and the Company shall
have 30 days from the date of such notice in which to cure the condition giving
rise to Good Reason, if curable, and if, during such 30-day period, the Company
cures the condition giving rise to Good Reason, such condition shall not
constitute Good Reason and (B) any Termination for Good Reason must occur within
six months of the initial existence of the condition constituting Good Reason.

(u) “Incumbent Board” means the members of Parent Board as of the Effective
Date.

(v) “Inventions” means all systems, procedures, techniques, manuals, databases,
plans, lists, inventions, trade secrets, copyrights, patents, trademarks,
discoveries, innovations, concepts, ideas, and software conceived, compiled, or
developed by Executive in the course of Executive’s employment with the Company
or its Affiliates and/or comprised, in whole or part, of Confidential
Information. Notwithstanding the foregoing sentence, Inventions shall not
include: (i) any inventions independently developed by Executive and not
derived, in whole or part, from any Confidential Information or (ii) any
invention made by Executive prior to Executive’s exposure to any Confidential
Information.

(w) “Parent” means Heritage Financial Corporation.

(x) “Parent Board” means the Board of Directors of Parent.

(y) “Parties” means the Company and Executive.

(z) “Payment Period” has the meaning set forth in Section 2(a).

(aa) “Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.

(bb) “Restricted Area” means the area that encompasses a 25-mile radius from
each banking or other office location of the Company and its Affiliates for
which Executive has provided services during the 12 month period immediately
preceding Executive’s termination of employment; provided, however, that in the
event of a Change in Control, the Restricted Area shall be determined as of the
date immediately preceding the Change in Control.

(cc) “Restricted Period” means a period of 12 months immediately following the
termination of Executive’s employment with the Company and its Affiliates for
any reason.

(dd) “Restrictive Covenant” has the meaning set forth in Section 5(c).

(ee) “Severance Amount” means an amount equal to 150% of Executive’s Base
Compensation.

 

14



--------------------------------------------------------------------------------

(ff) “Severance Restrictions” means any applicable statute, law, regulation, or
regulatory interpretation or other guidance, including FIL-66-2010 and any
related or successor FDIC guidance, that would require the Company or any
Affiliate to seek or demand repayment or return of any payments made to
Executive for any reason, including the Company, an Affiliate, or their
successors later obtaining information indicating that Executive has committed,
is substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses outlined under 12 C.F.R. 359.4(a)(4).

(gg) “Specified Employee” means any person who is a “key employee” (as defined
in Code Section 416(i) without regard to paragraph (5) thereof), as determined
by the Company based upon the 12-month period ending on each December 31st (such
12-month period is referred to below as the “identification period”). If
Executive is determined to be a key employee, Executive shall be treated as a
Specified Employee for purposes of this Agreement during the 12-month period
that begins on the April 1 following the close of the identification period. For
purposes of determining whether Executive is a key employee, “compensation”
means Executive’s W-2 compensation as reported by the Company, as applicable,
for a particular calendar year.

(hh) “Substantial Business Efforts” means marketing, promotional, purchasing,
sales, or solicitation activities undertaken on behalf of the Company or an
Affiliate, which include (i) in person and voice communications and (ii) either
or both of (A) delivery of a quote, bid, proposal, or request for any of the
foregoing or (B) visits to the site of the actual or potential business
development and other similar meetings or visits (conducted alone or with other
employees of the Company or an Affiliate), where such activities would enjoy a
reasonable prospect of success in the absence of any breach of this Agreement.

(ii) “Term” has the meaning set forth in Section 1.

(jj) “Termination” means a termination of Executive’s employment with the
Company and all Affiliates during the Term either:

(i) By the Company, other than (A) a Termination for Cause or (B) a termination
as a result of Executive’s death or Disability; or

(ii) By Executive for Good Reason.

(kk) “Termination Date” means the date of a Termination.

(ll) “Termination for Cause” means a termination of Executive’s employment by
the Company as a result of any of the following (in each case as determined by
the Board):

(i) Executive’s willful and continuing failure to perform Executive’s
obligations hereunder, which failure is not remedied within five business days
after receipt of written notice of such failure from the Company;

 

15



--------------------------------------------------------------------------------

(ii) Executive’s conviction of, or plea of nolo contendere to, a crime of
embezzlement or fraud or any felony under the laws of the United States or any
state thereof;

(iii) Executive’s breach of fiduciary responsibility;

(iv) An act of dishonesty by Executive that is materially injurious to the
Company or an Affiliate;

(v) Executive’s engagement in one or more unsafe or unsound banking practices
that have a material adverse effect on the Company or an Affiliate;

(vi) Executive’s removal or permanent suspension from banking pursuant to
Section 8(e) of the FDIA or any other applicable state or federal law;

(vii) A material breach by Executive of this Agreement;

(viii) An act or omission by Executive that leads to a material harm (financial
or reputational) to the Company or an Affiliate in the community; or

(ix) A material breach of Company Policies as may be in effect from time to
time.

Further, a Termination for Cause shall be deemed to have occurred if, after the
termination of Executive’s employment with the Company and any Affiliate, facts
and circumstances arising during the course of such employment are discovered
that would have warranted a Termination for Cause.

Further, with respect to subsections (i), (vii), (viii), and (ix), Executive
shall be entitled to at least 30 days’ prior written notice of the Company’s
intention to terminate Executive’s employment in a Termination for Cause, which
notice shall specify the grounds for the Termination for Cause; and Executive
shall be provided a reasonable opportunity to cure any conduct or act, if
curable, alleged as grounds for the Termination for Cause, and a reasonable
opportunity to present to the Company Executive’s position regarding any dispute
relating to the existence of any grounds for Termination for Cause and such
suspension shall not give rise to a claim of Good Reason by Executive.

Further, all rights Executive has or may have under this Agreement shall be
suspended automatically during (A) the pendency of any investigation (such
suspension not exceeding 60 days) by the Board or its designee, or (B) any
negotiations (without regard to such 60 day limitation) between the Board or its
designee and Executive regarding any actual or alleged act or omission by
Executive of the type that would warrant a Termination for Cause and any such
suspension shall not give rise to a claim of Good Reason by Executive.

(mm) “Total Payments” has the meaning set forth in Section 2(e).

 

16



--------------------------------------------------------------------------------

(nn) “Voting Securities” means any securities that ordinarily possess the power
to vote in the election of directors without the happening of any precondition
or contingency.

20. Survival. The provisions of Section 5 shall survive the termination of this
Agreement.

[Signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and Executive acknowledges understanding and acceptance
of, and agrees to, the terms of this Agreement, all as of the Effective Date.

 

HERITAGE BANK

By:

 

    /s/ Brian L. Vance

 

Brian L. Vance

 

Chief Executive Officer

 

EXECUTIVE

By:

 

    /s/ Gregory D. Patjens

 

Gregory D. Patjens

 

18



--------------------------------------------------------------------------------

EXHIBIT A

AGREEMENT AND RELEASE AND WAIVER

This AGREEMENT AND RELEASE (“Agreement”) is made and entered into by and between
HERITAGE BANK (the “Company”) and [            ] (“Executive”).

WHEREAS, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive’s employment
with the Company and the termination of that employment; and

WHEREAS, Executive and the Company are parties to that certain Change in Control
Agreement, made and entered into as of [            ], as amended (the “Change
in Control Agreement”).

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the “Parties” and,
individually, each a “Party”), intending to be legally bound, hereby agree as
follows:

1. Termination of Employment. Executive’s employment with the Company shall
terminate effective as of the close of business on [            ] (the
“Termination Date”).

2. Compensation and Benefits. Subject to the terms of this Agreement, the
Company shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):

(a) Severance Amount. [            ].

(b) Accrued Salary and Vacation. Executive shall be entitled to a lump sum
payment in an amount equal to Executive’s earned but unpaid annual base salary
and vacation pay for the period ending on the Termination Date, with such
payment to be made on the first payroll date following the Termination Date.

(c) COBRA Benefits. [            ].

(d) Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) above) are consideration for Executive’s
promises contained in this Agreement, and that the Severance Payments are above
and beyond any wages, bonuses, severance, other compensation, or benefits to
which Executive is entitled from the Company under the terms of Executive’s
employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.

(e) Withholding. The Severance Payments shall be treated as wages and subject to
all taxes and other payroll deductions required by law.

 

A-1



--------------------------------------------------------------------------------

3. Termination of Benefits. Except as provided in Section 2 above or as may be
required by law, Executive’s participation in all employee benefit (pension and
welfare) and compensation plans of the Company shall cease as of the Termination
Date. Nothing contained herein shall limit or otherwise impair Executive’s right
to receive pension or similar benefit payments that are vested as of the
Termination Date under any applicable tax-qualified pension or other plans,
pursuant to the terms of the applicable plan.

4. Release of Claims and Waiver of Rights. Executive, on Executive’s own behalf
and that of Executive’s heirs, executors, attorneys, administrators, successors,
and assigns, fully releases and discharges the Company, its predecessors,
successors, parents, subsidiaries, affiliates, and assigns, and its and their
directors, officers, trustees, employees, and agents, both in their individual
and official capacities, and the current and former trustees and administrators
of each retirement and other benefit plan applicable to the employees and former
employees of the Company, both in their official and individual capacities (the
“Releasees”) from all liability, claims, demands, and actions Executive now has,
may have had, or may ever have, whether currently known or unknown, as of or
prior to Executive’s execution of this Agreement (the “Release”), including
liability claims, demands, and actions:

(a) Arising from or relating to Executive’s employment or other association with
the Company, or the termination of such employment,

(b) Relating to wages, bonuses, other compensation, or benefits,

(c) Relating to any employment or change in control contract,

(d) Relating to any employment law, including

 

  (i) The United States and State of Washington Constitutions,

 

  (ii) The Civil Rights Act of 1964,

 

  (iii) The Civil Rights Act of 1991,

 

  (iv) The Equal Pay Act,

 

  (v) The Employee Retirement Income Security Act of 1974,

 

  (vi) The Age Discrimination in Employment Act (the “ADEA”),

 

  (vii) The Americans with Disabilities Act,

 

  (viii) Executive Order 11246, and

 

  (ix) Any other federal, state, or local statute, ordinance, or regulation
relating to employment,

(e) Relating to any right of payment for disability,

(f) Relating to any statutory or contractual right of payment, and

 

A-2



--------------------------------------------------------------------------------

(g) For relief on the basis of any alleged tort or breach of contract under the
common law of the State of Washington or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, and negligence.

Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
Executive waives, surrenders, and shall forego any protection to which Executive
would otherwise be entitled by virtue of the existence of any such statutes in
any jurisdiction, including the State of Washington.

5. Exclusions from General Release. Excluded from the Release are any claims or
rights that cannot be waived by law, as well as Executive’s right to file a
charge with an administrative agency or participate in any agency investigation.
Executive is, however, waiving the right to recover any money in connection with
a charge or investigation. Executive is also waiving the right to recover any
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.

6. Covenant Not to Sue.

(a) A “covenant not to sue” is a legal term that means Executive promises not to
file a lawsuit in court. It is different from the release of claims and waiver
of rights contained in Section 4 above. Besides waiving and releasing the claims
covered by Section 4 above, Executive shall never sue the Releasees in any forum
for any reason covered by the Release. Notwithstanding this covenant not to sue,
Executive may bring a claim against the Company to enforce this Agreement, to
challenge the validity of this Agreement under the ADEA or for any claim that
arises after execution of this Agreement. If Executive sues any of the Releasees
in violation of this Agreement, Executive shall be liable to them for their
reasonable attorneys’ fees and costs (including the costs of experts, evidence,
and counsel) and other litigation costs incurred in defending against
Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Company can require Executive to return all but
a sum of $100 of the Severance Payments, which sum is, by itself, adequate
consideration for the promises and covenants in this Agreement. In that event,
the Company shall have no obligation to make any further Severance Payments.

(b) If Executive has previously filed any lawsuit against any of the Releasees,
Executive shall immediately take all necessary steps and execute all necessary
documents to withdraw or dismiss such lawsuit to the extent Executive’s
agreement to withdraw, dismiss, or not file a lawsuit would not be a violation
of any applicable law or regulation.

7. Representations by Executive. Executive warrants that Executive is legally
competent to execute this Agreement and that Executive has not relied on any
statements or explanations made by the Company or its attorneys. Executive
acknowledges that Executive has been afforded the opportunity to be advised by
legal counsel regarding the terms of this Agreement, including the Release.
Executive acknowledges that Executive has been offered at least 21 days to
consider this Agreement. After being so advised, and without coercion of any
kind, Executive freely, knowingly, and voluntarily enters into this Agreement.
Executive acknowledges that Executive may revoke this Agreement within seven
days after

 

A-3



--------------------------------------------------------------------------------

Executive has signed this Agreement and acknowledges understanding that this
Agreement shall not become effective or enforceable until seven days after
Executive has signed this Agreement (the “Effective Date”), as evidenced by the
date set forth below Executive’s signature on the signature page hereto. Any
revocation must be in writing and directed to [            ]. If sent by mail,
any revocation must be postmarked within the seven-day period described above
and sent by certified mail, return receipt requested.

8. Restrictive Covenants. Section 5 of the Change in Control Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.

9. Non-Disparagement. Executive shall not engage in any disparagement or
vilification of the Releasees, and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the Releasees, including regarding management style, methods of doing business,
the quality of products and services, role in the community, or treatment of
employees. Executive shall do nothing that would damage the Company’s business
reputation or goodwill.

10. Company Property.

(a) Executive shall return to the Company all information, property, and
supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.

(b) Executive shall not, at any time on or after the Termination Date, directly
or indirectly use, access, or in any way alter or modify any of the databases,
e-mail systems, software, computer systems, or hardware or other electronic,
computerized, or technological systems of the Company or any of its affiliates.
Executive acknowledges that any such conduct by Executive would be illegal and
would subject Executive to legal action by the Company, including claims for
damages and/or appropriate injunctive relief.

11. No Admissions. The Company denies that the Company or any of its affiliates,
or any of their employees or agents, has taken any improper action against
Executive, and this Agreement shall not be admissible in any proceeding as
evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.

12. Confidentiality of Agreement. Executive shall keep the existence and the
terms of this Agreement confidential, except for Executive’s immediate family
members and Executive’s legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.

13. Non-Waiver. The Company’s waiver of a breach of this Agreement by Executive
shall not be construed or operate as a waiver of any subsequent breach by
Executive of the same or of any other provision of this Agreement.

14. Applicable Law. All questions concerning the construction, validity, and
interpretation of this Agreement and the performance of the obligations imposed
by this

 

A-4



--------------------------------------------------------------------------------

Agreement shall be governed by the internal laws of the State of Washington
applicable to agreements made and wholly to be performed in such state without
regard to conflicts of law provisions of any jurisdiction.

15. Legal Fees. In the event that either Party commences mediation, arbitration,
or litigation to enforce or protect such Party’s rights under this Agreement,
the prevailing Party in any such action shall be entitled to recover reasonable
attorneys’ fees and costs (including the costs of experts, evidence, and
counsel) and other costs relating to such action, in addition to all other
entitled relief, including damages and injunctive relief.

16. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Executive
pursuant to any claim arising out of or related in any way to Executive’s
employment with the Company and the termination of that employment.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

18. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns.

19. Enforcement. The provisions of this Agreement shall be regarded as divisible
and separable and if any provision should be declared invalid or unenforceable
by a court of competent jurisdiction, the validity and enforceability of the
remaining provisions shall not be affected thereby. If the scope of any
restriction or requirement contained in this Agreement is too broad to permit
enforcement of such restriction or requirement to its full extent, then such
restriction or requirement shall be enforced to the maximum extent permitted by
law, and Executive hereby consents that any court of competent jurisdiction may
so modify such scope in any proceeding brought to enforce such restriction or
requirement. In addition, Executive stipulates that breach by Executive of
restrictions and requirements under this Agreement will cause irreparable damage
to the Releasees in the case of Executive’s breach and that the Company would
not have entered into this Agreement without Executive binding Executive to
these restrictions and requirements. In the event of Executive’s breach of this
Agreement, in addition to any other remedies the Company may have, and without
bond and without prejudice to any other rights and remedies that the Company may
have for Executive’s breach of this Agreement, the Company shall be relieved of
any obligation to provide Severance Payments and shall be entitled to an
injunction to prevent or restrain any such violation by Executive and all
persons directly or indirectly acting for or with Executive. Executive
stipulates that the restrictive period for which the Company is entitled to an
injunction shall be extended in for a period that equals the time period during
which Executive is or has been in violation of the restrictions contained
herein.

20. Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute shall refer to the statute and any amendments
and any successor statutes, and to all regulations promulgated under or
implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and

 

A-5



--------------------------------------------------------------------------------

including, “ and the words “to,” “until,” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority, or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes,” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation,” and “including, without limitation,” (and the
like) respectively; (f) all references to preambles, recitals, sections, and
exhibits are to preambles, recitals, sections, and exhibits in or to this
Agreement; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
(and the like) refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions, or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections, and exhibits appearing
in or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions; and (k) all accounting terms not specifically defined herein shall
be construed in accordance with GAAP.

21. Future Cooperation. In connection with any and all claims, disputes,
negotiations, governmental, internal or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving the Company or any
affiliate, or any of their current or former officers, employees or board
members (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.

 

HERITAGE BANK      EXECUTIVE By:  

 

    

 

  [Name]      [Name]     [Title]        Date:  

 

     Date:  

 

 

A-6